 I   Da,'id Mara Esq. (230498)
     dmara@maralawfim1.com
2    Jamie Serb, Esq. (28960 I)
     jscrb@maralav.fim1.eom
3    MARA LAW FIRM, PC
     2650 Camino Del Rio North, Suite 205
4    San Diego. California 92108
     Telephone: (6 I9) 234-2833
5    Facsimile: (6 I 9) 234-4048

6    Matthew R. Bainer Bar No. 220972
     TILE BAINER LAW FIR..\1
7    190 I Harrison Strecl Suite II 00
     Oakland, CA 9-t612
 8   Telephone: (51 0) 922-1802
     Facsimile: (510) SM-7701
9    mbaincr@bainerlawfinn.com
I0   Anomeys for Plaintiff
II
                                    UNITED STATES DISTRICT COURT
12                                NORTHERN DISTRICT OF CALlFORNIA

13
     KEVIl\ KRAMER 011 behalf of himself. all                 Case 'o. 3:16-c,·.07039-Wll0
14   others similarly situated, and on behalf of the          Consolidated \vith 3: 17-cv-04009-JSC
     general public,
15                                                            [Assigned to the Honorable William H. Orrick]
     Plaintiffs.
16   v.                                                       OISBURSEMEI\T DECLARATION OF WILL
                                                              HENRY ON BEHALF OF CPT GROUP, INC.,
17   XPO LOGISTICS. INC.; and DOES 1 -100.                    THE SETTLEMENT ADMINISTRATOR
18   Defendants.                                              Date:
                                                              Ctnn:
                                                                         .,-June 22, 2020
19
     HECTOR IBANEZ on behalf of himself. all
20   others similarly situated, and on behalf of the
     general pub! ic
21   Plaintif!S,
22   v.
23   XPO LAST MILE. INC.; and DOES 1 - 100,
24
25
26
27
28

                                         DI~[)URSf.MENT DECLARATION OF I'~II, IIO.RY
                            BFIIAU' ~CPT GROUP. I'C. 'OlE SJ.Til.f'U"\IT CI.Al\1\ ~1NISTRA I'OR
 I                                   DECLARATION OF WlLL HENRY

2           I. Will Henry. hereby declare:

3               l.    I am employed as a case manager by CPT Group. Inc. ('"CPT'), the Court-

4    appointed settlement administrator. I am authorized to make this declaration on behalf of CPT

5    and myself.      As the case manager for this settlem ent, I have personal knowledge of the

6    infonnation provided herein. and if called as a witness, I could and would accurately testif)

 7   thereto.

 8          2.        CPT has extensive experience m providing notice of class actions and

9    administering class action settlements. In the past 30 plus years. we have prO\ided notification

10   and/or settlement administration services in over one thousand class action cases.

II              3.    On April 2, 2020, the Court granted final approval of the class action settlement.

12              4.    Pursuant tO the Final Order, attorneys' fees totaled $1.375,000.00.

13              5.    Pursuant to the Final Order, litigation costs totaled $119.812.06.

14              6.    Pursuant to the Final Order. Plaintiffs' Class Representati\e Enhancement

15   Payments totaled $10,000.00.

16              7.    Pursuant to the Final Order, claims administration costs totaled $35.500.00.

17              8.    Pursuant to the Final Order, the L\VDA pa) ment totaled $412,500.00.

18              9.    Pursuant to the Final Order, it was determined that the lndh idual Settlement

19   Paymems to the Class Members totaled $3,547,187,94. Additionally. it has been determined

20   that the payment for employer's taxes is $170.839.93.

21              10.   CPT was selected by the parties to provide notice of settlement and disburse the

22   fund in this action. In this capacity. on April 15. 2020. CPT obtained an EIN from the IRS and

23   opened a bank account through Pacific Western Bank. This account was titled Ibanez V XPO

24   Last Mile, also known as the Qualified Settlement Fund ('"QSF'").
25              II.   On Ma>      15. 2020, settlement account was funded a total amount of

26   $5.500,QQO.OO, representing the required selllcment pa) ment. and suflicient in paying the

27   settlement class members. class counsel fees and costs, class representati\cs' enhancement

28
                                                          l'al!e 2
                                     Dl\flt RS~W'NTDLCl.ARJ\TIOI\ OF Wll    t HCNRYON
                           BflWJ' Ot CPT GROt. P.l'l(.. Thf SI.TJ1.£\1L'Il Ci..NMS AOMI\I~TRA lOR
1    awards. L WDA pa)ment. administration fees.             The payment of $170.839.93 for applicable

2    employer-sided federal and state tax pa) ments was recei\"ed on June I. 2020.

3           12.     On May 22, 2020, CPT completed a ''ire transfer from the QSF to Mara Law

4    Firm for $791,793.91, representing their portion of the awarded fees and costs.

5           13.     On May 22. 2020. CPT completed a wire transfer from the QSF to The Bainer

6    Law Firm for $703.018.15. representing their portion of the awarded fees and costs.

7           14.     On June I. 2020. CPT sent a check from the QSF to Class Representative,

8    Hector Ibanez in the amount of$10,000.00. representing his Enhancement Payment.

9           15.     On June I. 2020. CPT issued a check from the QSF in the amount of $35,500.00

I0    to cover the approved administration costs.

11          16.     On June I, 2020. CPT issued a check from the QSF payable to the L WDA in the

12    amount of$412,500.00, representing the PAGA pa) ment.

13           17.    On June I. 2020, CPT issued 1.448 checks totaling $1.276,322.28. from the

14    QSF representing the settlement payments for those Class Members for whom Social Security

15    Numbers \\ere available. The settlement payments were mailed to the last known address of

16    each Class Member via First Class Mail.

17           18.    On June I. 2020. CPT printed and mailed 2 checks from the QSF totaling an

18    amount of $67.026.84 to the Emplo)ment Development Department of California.

19    representing the State tax pa)ments.

20           19.    On June I, 2020. CPT administered 2 \\ire transfers from the QSF representing

21    the 940 and 941 Federal tax payments to the IRS. totaling an amount of$184.079.96.

22          20.     Pursuant to the terms of the Settlement Agreement, all settlement checks were to

23    be valid for 180 days from the date the checks were mailed, June I, 2020. The expiration date
24    of the settlement checks is November 28, 2020.

25          21.     Per the terms of the Settlement Agreement. CPT will complete a Check

26    Reminder Postcard Mailing to those individuals who have not yet cashed their checks 90 days

27    from the date the checks were mailed.

28
                                                            e3
                                   DISBLIR.\EMJ)Ir DrO.AIIA nON Of' WILL Ill l'<'R\ ON
                         DEHAI FOJ- CPTGROLP,I:>e. TiiESFI1U\1E:..;Cl.AJ\tSAili\W.:ISTRATOR
           22.     Additional Disbursements will be made to individuals once their Social Security

2    Numbers arc received.

3          23.      Pursuant to the tem1s of the Agreement, all funds from un-cashed checks are to
4    be tendered to the California State Controller's Office, Unclaimed Propeny Division if a
 5   Social Security Number is available and The Cy Pres Beneficiary The United Wa) of
 6   California if one is not provided.
 7          24.     Disbursements \\ere completed in compliance with the Final Order and the
 8   Settlement Agreement.
 9          25.     Attached hereto as Exhibit A is a summary of data Pursuant to the Northern
10   District Guidelines.
II          I declare under penah) of pe~uT) under the la115 of the state of California that the
12   foregoing is true and correct and that this declaration is executed this 22nd day of June. 2020,
13   at Irvine. California.
14

15
                                                        WILL HENRY
16

17

18

19

20
21

22
23
24
25

26
27
28
                                                              4
                                    OlSIIlJRStMI W OI'CLARATIO'J OF WtLLI IENRY ON
                            BO!AI.FOF CPTGROOP.IM:.   niE S~'TTLL\£'. r 0.,11\IS AD\ID.I'iTRATa!
2
3
4

5
6
7

8
9
10

II
             EXHIBIT A
12

13
14

15
16

17

18

19

20
21

22


24
25

26
27
28
                                   Pa2e5
                OISBl ~'ltl'o'T DECLARAT10N a' Wll l HEI'o'"RY 0'.
     BIIIAI.fOI CPTGROCl', INC. 111r Scm I \1ENTCLi\I\4SAlJMINISI RATOR
I    DATA REQUESTED PER NORTHERN DISTRICT GUIDELINES

-
')          Pursuant to the Northern District Guidelines, the following data is provided:

3    Total Settlement Fund                                      $5.500.000.00
4    Total Number of Class Members                              3.235
5    Total Number of Class Members to Whom Notice               2,935
     Was Sent and Was Not Returned as Undeli,erable
6    Number and Percentage of W9 Forms Submitted                669 of which 46 were invalid duplicate
7                                                               claims therefore the 623 valid W9 forms
                                                                represents 25.40% of the individuals for
8                                                               whom SSNs were required prior to the
                                                                Initial Mailing
9    Number and Percentage of Opt Outs                          3 and 0.093%
10   Number and Percentage of Objections                        0 and 0.00%
II   Average Recovery per Class Member                          $1 ,097.52
12   Median Recovery per Class Member                           $779.94
13   Largest Amounts Paid to Class Members                      $4,566.43
14
     Smallest Amount Paid to Class Members                      $1.097.52
15
     Methods of Notice and Payment to Class Members             Via First Class Mail
16
     Number of Uncashed Checks                                  TDD
17
     Value ofUncashed Checks                                    TBD
18
     Amount Distributed to Cy Pres                              TBD
19
     Administrative Costs                                       $35.500.00
20
     Attorney's Fees and Costs                                  $1 ,494,812.06
21
     Attorney's Fees as Percentage of Settlement Fund           25%
22                                                                                                         I
     Fee Multiplier                                             1.09                                       I
23
24
25
26
27
28
                                                      Pal!t 6
                                  DISDUR.S~MENr Or<:LARATION OF WILL HFNRY ON
                         BtHAU a'CPTGROliP. L'C. nil: SFI1ll'lf.l'.TOAI\t\AD\11'11STRATOR
